Per Curiam.
Our examination of. the record and the briefs and arguments of counsel results in the conclusion that the questions raised in this case are the same as those raised and decided in No. 212 of the present term between the same parties, *470with the exception that here the application was for a permit to erect a three-story brick apartment-house on premises on the north side of Elizabeth avenue, two hundred feet west of Meeker avenue, to be known as Nos. 459 and 461 Elizabeth avenue, Newark, New Jersey.
The decision in No. 212 controls' this. The observations made in that case are appropriate to this.
The action of the board in affirming the action of the superintendent of buildings of the city of Newark in refusing to issue the permit to the prosecutor is set aside, with costs.